             Case 1:16-cr-00190-CCB Document 229 Filed 12/10/20 Page 1 of 1


                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                                *
                                                        *
v.                                                      *               Crim. No. CCB-16-190
                                                        *
RAHIEM RAY                                              *
                                                        *
*    *   *   *    *   *    *    *   *   *    *   *    * * *       *   *    *   *    *   *    *   *    *   *    * *

                                         MEMORANDUM & ORDER

         Now pending is Rahiem Ray’s pro se motion for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A) (ECF 225), requesting that his sentence be reduced to time served. Ray

seeks relief on the basis that FMC Lexington, where he was incarcerated at the time of his motion,

is experiencing a COVID-19 outbreak.

         The court is not persuaded that Ray’s proffered reasons for compassionate release rise to the

level of “extraordinary and compelling reasons” within the meaning of § 3582(c)(1)(A)(i).1 Ray

does not state that he has any underlying medical conditions that would increase his risk of severe

illness related to COVID-19. Moreover, it appears that during the pendency of his motion, Ray has

been released to a residential-reentry facility in New York, see Find an Inmate, BOP,

https://www.bop.gov/inmateloc/ (last accessed Dec. 9, 2020), and thus is not at any risk of illness at

FMC Lexington. Accordingly, Ray’s motion for compassionate release (ECF 225) is DENIED.

         So Ordered this 10th day of December, 2020.


                                                      __             /S/______________
                                                      Catherine C. Blake
                                                      United States District Judge


1
  As the Fourth Circuit recently held, there is currently no “applicable policy statement[] issued by the Sentencing
Commission” concerning what may be an “extraordinary and compelling reason” for compassionate release when a
defendant brings a motion under § 3582(c)(1)(A). United States v. McCoy, ---F.3d----, 2020 WL 7050097, *9 (4th Cir.
Dec. 2, 2020). Therefore, “district courts are ‘empowered . . . to consider any extraordinary and compelling reason for
release that a defendant might raise.’” Id. at *9 (quoting United States v. Zullo, 976 F.3d 228, 230 (2d Cir. 2020)).

                                                           1
